United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Saint Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0852
Issued: October 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 3, 2017 appellant filed a timely appeal from a September 20, 2016 merit
decision and a February 16, 2017 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a right foot
injury causally related to an accepted July 30, 2016 employment incident; and (2) whether
OWCP properly denied appellant’s request for reconsideration of the merits of his claim
pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 1, 2016 appellant, then a 46-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on July 30, 2016 he experienced right heel pain when he was
carrying mail on his route. The claim form did not indicate whether he stopped work.
OWCP received an authorization for examination (Form CA-16) dated August 1, 2016,
signed by the employing establishment, which authorized appellant’s medical treatment from
Concentra Manchester.
In an August 1, 2016 work activity status report, Dr. Anjum Razzaque, a Board-certified
internist, noted a diagnosis of right plantar fasciitis. She indicated that appellant could return to
modified work with restrictions of only ground level work, no climbing ladders, and no driving
company vehicles. In a note of the same date, Dr. Razzaque indicated under activity status,
“[r]eturn to modified work/activity today.” She set forth the same work restrictions.
A health and resource manager for the employing establishment controverted appellant’s
claim in an August 3, 2016 letter. She alleged that he had not sustained an injury because there
was no indication of where or how his condition developed, which led the employing
establishment to believe that he had a preexisting condition. The manager also noted that
appellant only mentioned pain while walking, but pain was not considered a valid diagnosis. She
asserted that there was no objective rationale to support a causal relationship between his
employment duties and his alleged condition.
In an August 9, 2016 report, Dr. Razzaque related that appellant’s right heel hurt after he
had been active. She noted associated symptoms of limping and localized tenderness, which
were exacerbated with direct pressure and weight-bearing. Dr. Razzaque indicated that appellant
had not been working. Upon physical examination of his foot, she reported no tenderness and no
crepitus on palpation with no warm masses. Range of motion was full and normal bilaterally.
Dr. Razzaque diagnosed right plantar fasciitis. She authorized appellant to return to modified
work activity. Dr. Razzaque provided a work status note, which related his previous work
restrictions.
By letter dated August 10, 2016, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he provide additional medical evidence
to establish a diagnosed medical condition as a result of the alleged incident. Appellant was
afforded 30 days to submit the requested information.
OWCP received medical treatment from Dr. Daniel Thouvenot, a podiatrist, who related
in an August 12, 2016 examination note that appellant complained of right heel pain.
Dr. Thouvenot noted that appellant’s occupation required prolonged standing and reviewed
appellant’s history.2 Upon physical examination of appellant’s right foot, he observed pain to
palpation to the insertion of the plantar fasciitis of the bilateral feet. Range of motion of the foot
structure, subtalar, metatarsal, and metatarsal-phalangeal joint were within normal limits.
Dr. Thouvenot submitted an August 12, 2016 work excuse note, which indicated that appellant
2

Only two pages of this report were in the record.

2

could return to work. He noted that appellant should limit the time on his feet in order to help
facilitate the healing process and that he should not be on a walking route from August 12 to
31, 2016.
On August 22, 2016 OWCP received a job offer from the employing establishment for a
modified city carrier position. The duties of the job offer required casing letters and flats, pulling
down route assignments, and sorting parcels. The physical requirements of the position included
standing, fine manipulation, simple grasping, walking inside only, and ground level work inside
up to eight hours. Appellant accepted the job offer on August 17, 2016.
In an August 24, 2016 attending physician’s report (Form CA-20), Dr. Thouvenot noted a
date of injury of July 30, 2016. He related that appellant complained of pain after a mail route
and that standing and walking worsened the pain. Dr. Thouvenot reported a diagnosis of right
plantar fasciitis fibromatosis and right foot calcaneal spur. He checked a box marked “yes”
which indicated that appellant’s condition was caused or aggravated by the employment activity.
Dr. Thouvenot explained: “[appellant] states conditions were due to walking and standing.” He
reported that appellant was partially disabled beginning August 12, 2016. Dr. Thouvenot noted
that appellant could perform light duty, including desk work and walking less than five minutes
at a time until current condition had subsided. He reported in an August 31, 2016 work status
note that appellant could return to work with no restrictions.
On September 6, 2016 appellant advised OWCP that he was changing his treating
physician because his privacy rights had been violated. He felt that the physician recommended
by the employing establishment did not have his best interest at heart.
OWCP denied appellant’s claim by decision dated September 20, 2016. It accepted the
July 30, 2016 employment incident and the diagnosis of right plantar fasciitis. OWCP denied
appellant’s claim, however, because the medical evidence of record was insufficient to establish
that his right foot condition was causally related to the accepted employment incident.
On October 4, 2016 OWCP received an “amended” August 1, 2016 report, printed on
September 30, 2016, by Dr. Razzaque, who related that appellant had presented with right heel
pain. Dr. Razzaque indicated that appellant had worked as a postal worker for the past 17 years
and that his job required walking and driving. She noted an acute musculoskeletal injury date of
July 30, 2016. Dr. Razzaque reported: “this is the result of ‘was walking and felt a sharp
shooting pain in right foot.’” She related that appellant noticed pain in his right heel while
walking his route over the last two weeks, which had gradually worsened. Upon physical
examination of his right foot, Dr. Razzaque reported no tenderness except the insertion of the
plantar fascia and no masses, no crepitus, and no nodularity along the plantar fascia. Range of
motion and strength was full. Dr. Razzaque related that an x-ray examination of appellant’s right
heel showed no plantar spur or fracture. She diagnosed right plantar fasciitis. Dr. Razzaque
authorized him to return to work.
Appellant resubmitted Dr. Razzaque’s August 9, 2016 report. He also provided various
physical therapy reports dated August 1 to 10, 2016.

3

OWCP received an August 31, 2016 report by Dr. Thouvenot, who noted appellant’s
complaints of right heel pain. Dr. Thouvenot related that appellant’s pain to the insertion of the
plantar fasciitis had improved. He reported that an x-ray examination of appellant’s right foot
showed inferior calcaneal spurring, but no fracture, stress fracture, or dislocations. Sensory
testing of the lower extremities was intact.
Dr. Thouvenot diagnosed plantar fascial
fibromatosis, right foot calcaneal spur, right ankle synovitis and tenosynovitis, and right foot
pain.
On January 13, 2017 appellant requested reconsideration. He noted that the letters
mailed to him were sent to his former address, so he was unable to submit the documentation
requested in a timely manner. Appellant alleged that once he received the Notice of Decision he
immediately had his physician submit additional proof that he sustained his injury while
performing his job for the employing establishment. He resubmitted Dr. Thouvenot’s August 24,
2016 Form CA-20.
By decision dated February 16, 2017, OWCP denied appellant’s reconsideration request.
It found that his reconsideration request neither raised substantive legal questions nor included
new and relevant evidence sufficient to warrant further merit review of appellant’s claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.7 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.8 An employee may establish that the employment incident

3

Id.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

4

occurred as alleged, but fail to show that his disability or condition relates to the employment
incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.12
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained a right foot injury as a result of a July 30, 2016
employment incident. In a September 20, 2016 decision, OWCP accepted that the July 30, 2016
incident occurred as alleged and diagnosed a condition. However, it denied appellant’s claim
finding insufficient medical evidence to establish that his diagnosed medical condition was
causally related to the accepted incident. The Board finds that he has not established that he
sustained a right foot injury on July 30, 2016.
Appellant initially received treatment from Dr. Razzaque, who provided reports dated
August 1 and 9, 2016. Dr. Razzaque related his symptoms of right heel pain after being active
and of limping and localized tenderness exacerbated with weight-bearing. Upon physical
examination of appellant’s right foot, she observed no tenderness and no crepitus on palpation
and full range of motion. Dr. Razzaque diagnosed right plantar fasciitis and indicated that he
could return to modified duty. While she provided a medical diagnosis, she did not provide an
opinion on the cause of appellant’s right foot condition. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.13 Accordingly, Dr. Razzaque’s
reports are insufficient to establish appellant’s claim.14
In the two pages of the August 12, 2016 examination note, Dr. Thouvenot related that
appellant’s occupation required prolonged standing and that he complained of right heel pain.
He reported that physical examination of appellant’s right foot revealed pain to palpation to the
insertion of the plantar fasciitis. In his August 24, 2016 attending physician’s report,
9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

13

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
14

R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

5

Dr. Thouvenot noted diagnoses of right plantar fasciitis fibromatosis and right foot calcaneal
spur. He checked a box marked “yes” which indicated that appellant’s condition was caused or
aggravated by the employment activity. Dr. Thouvenot explained: “[appellant’s] states
conditions were due to walking and standing.” The Board has held, however, that a checkmark
or affirmative notation in response to a form question on causal relationship is insufficient,
without medical rationale, to establish causal relationship.15 Furthermore, in his explanation,
Dr. Thouvenot merely repeated appellant’s allegations that his condition resulted from walking
and standing. He has not provided adequate medical rationale explaining how appellant’s
employment activities caused or aggravated his right foot condition.16 These reports, therefore,
are insufficient to establish appellant’s claim.
As appellant had not submitted probative medical evidence, he has failed to meet his
burden of proof.17
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.18
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.19
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP decision for which review is sought.20 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.21 If the request is timely but fails to meet at least one

15

K.T., Docket No. 15-1758 (issued May 24, 2016).

16

See K.W., Docket No. 10-0098 (issued September 10, 2010).

17

As previously noted, the record contains a Form CA-16 dated August 1 2016. A properly completed Form CA16 authorization may constitute a contract for payment of medical expense to a medical facility or physician, when
properly executed. The form creates a contractual obligation, which does not involve the employee directly, to pay
for the cost of the examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c);
Tracy P. Spillane, 54 ECAB 608 (2003). On return of the case record, OWCP shall determine whether appellant is
entitled to payment of medical expense pursuant to this Form CA-16 authorization.
18

5 U.S.C. § 8128(a).
19

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 081569 (issued December 9, 2008).
20

Id. at § 10.607(a).

21

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

6

of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.22
ANALYSIS -- ISSUE 2
In a decision dated September 20, 2016, OWCP denied appellant’s traumatic injury claim
finding that the medical evidence of record failed to establish that his right foot condition was
causally related to the accepted July 30, 2016 employment incident. On January 13, 2017 it
received his request for reconsideration. In a decision dated February 16, 2017, OWCP denied
further merit review of appellant’s case pursuant to 5 U.S.C. § 8128(a).
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of his claim.
In support of his request for reconsideration appellant resubmitted the August 9, 2016
report of Dr. Razzaque and submitted a new report of Dr. Thouvenot dated August 31, 2016.
Although Dr. Thouvenot’s report is new it is substantially similar to his earlier reports. The
Board has held that the submission of evidence or argument which repeats or duplicates evidence
or argument already in the case record does not constitute a basis for reopening a case on the
merits.23 Thus, this submission is insufficient to require OWCP to reopen the case for further
merit review.
Additionally, the physical therapy reports appellant submitted also do not constitute a
basis for reopening the case for further merit review. The underlying issue in this case was
whether appellant established a right foot injury causally related to the July 30, 2016
employment incident. That is a medical issue that must be addressed by relevant medical
evidence.24 Physical therapists are not physicians as defined under FECA and, therefore, are not
competent to render medical opinion.25 Thus, these reports do not constitute pertinent new
and relevant evidence and are insufficient to warrant further merit review.
However, appellant submitted an “amended” August 1, 2016 report by Dr. Razzaque,
which was not previously submitted. Dr. Razzaque indicated that he had worked as a postal
worker for the past 17 years and that his job required walking and driving. She noted an acute
musculoskeletal injury date of July 30, 2016 and explained that on July 30, 2016 appellant was
walking at work and felt a sharp shooting pain. Dr. Razzaque provided physical examination
findings and diagnosed right plantar fasciitis. The Board finds that this report constitutes
22

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

23

See A.M., Docket No. 16-1875 (issued August 23, 2017); Eugene F. Butler, 36 ECAB 393, 398 (1984).

24

See A.M., id.

25

Certain healthcare providers such as physician assistants, nurse practitioners, physical therapists, and social
workers are not considered “physician[s]” as defined under FECA. See U.S.C. § 8101(2); 20 C.F.R. § 10.5(t); see
also A.L., Docket No. 16-1737 (issued August 17, 2017); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individual such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion
under FECA).

7

relevant and pertinent new evidence not previously considered by OWCP.26 Dr. Razzaque noted
the July 30, 2016 employment incident and provided an opinion on causal relationship, which
directly addresses OWCP’s determination in its September 20, 2016 decision that the medical
evidence of record failed to provide an opinion on the cause of appellant’s right foot condition.27
The Board finds that as Dr. Razzaque’s August 1, 2016 report constitutes relevant and
pertinent new evidence not previously considered by OWCP, it is sufficient to require OWCP to
reopen appellant’s claim for consideration of the merits.28 Reopening a claim for merit review
does not require a claimant to submit all evidence which may be necessary to discharge his
burden of proof.29 If OWCP should determine that the new evidence submitted lacks probative
value, it may deny modification of the prior decision, but only after the case has been reviewed
on the merits.30 On remand, it shall conduct a merit review of the entire record. After such
further development as is deemed necessary, OWCP shall issue an appropriate merit decision.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right foot
injury causally related to the accepted July 30, 2016 employment incident. The Board also finds
that OWCP improperly denied his request for reconsideration of the merits of his claim pursuant
to 5 U.S.C. § 8128(a).

26

See D.W., Docket No. 16-1044 (issued October 20, 2016).

27

See C.H., Docket No. 17-0074 (issued March 17, 2017).

28

Supra note 18.

29

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E. Tschantz, 39 ECAB 1382 (1988).

30

See Dennis J. Lasanen, 41 ECAB 933 (1990).

8

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed and the February 16, 2017 decision is set aside
and the case is remanded to OWCP for further proceedings consistent with this decision of the
Board.
Issued: October 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

